Memorandum oe Dissent
BARRETT, C.
An improperly conducted criminal proceeding is a grave and serious matter, as much cause for concern and *918pause as child molestation. Fortunately, the unfair or improperly conducted criminal trial is preventable. This absolutely unique record is a flagrant infraction of first principles in the orderly administration of justice, and for that reason I respectfully urge the view that the ends of justice will be better served by the granting of a new trial. It is immaterial that the impropriety inadvertently resulted, or that it was prompted [657] by the loftiest of motives on the part of the trial judge.
The state’s principal witness, Vivian, is a child of nine. The defendant is her uncle, a man fifty-three years of age. The mere charge that he sexually molested the child is sufficiently inflammatory to demand the exercise of the greatest caution and restraint to the end of insuring, as far as possible, detached consideration on the part of the jury. What we may think of the defendant’s guilt is also immaterial, and it is likewise immaterial that some of the impropriety, as some may think (which I do not), may have apparently inured to the defendant’s benefit.
The child was the first and obviously the most important witness called. The essence of the offense and the defendant’s guilt were indeed dependent upon her testimony. She was asked her name and address. When asked her address she began crying. The assistant prosecuting attorney asked her father’s name. She answered and at this juncture a lawyer, like the ghost of a play, literally walked into the ease. The record recites, “Mr. J. E. (Coming forward),” objecting. He had not theretofore entered his appearance in the trial. It does not appear that he was present during either the voir dire examination or the opening statements. This much is certain, he did not represent the state and he does not represent the defendant. When asked whom he represented, he falteringly said, “Appearing for the — representing the father of this little girl.” The trans-script then recites that there was an “off-the-record discussion.” All the rest of the colloquy and proceedings transpired in the presence of the jury. The next entry in the transcript is this: “The Court: Well, you say you represent the family?” Lawyer, “Yes, I do, your Honor.” Thereupon the court, without request or solicitation by anyone, made the unauthorized and unprecedented announcement — “The Court will recognize you as amicus curiae. The family, I don’t think, is entitled to appear by counsel in the case, but the Court may appoint an amicus curiae, and I’ll appoint you, and you make a memorandum to that effect and file it with the clerk so your status will be determined.” The amazing response by the lawyer was, “I act as amicus curiae. At this time I have instructed this young lady that she has the right to stand on her constitutional rights and refuse to testify further on the ground of self-incrimination.” The court remarked that she had not been asked anything except the name of her father. The lawyer replied, *919“Well, I don’t want her to go too far, yonr Honor.” Immediately, and again without request, the court announced the unusual and shocking conclusion that the child could testify to or tell whatever she wanted to, and whatever she did not want to tell she did not have to. The court then inquired of the child whether or not she wanted to testify and after the lawyer told the court that she was “too young to understand the ground of self-incrimination” the court concludes, “She says she wants to. If she wants to, that can be waived. (Addressing the witness) Do you want to tell us or would you rather not? Just tell me, would you rather not tell anything about what happened or do you want to tell? The Witness: I don’t know what all happened. I am not positive.” S’obbingly, however, the witness decided that she desired to testify, and the examination of the prosecuting attorney continued, as to preliminary matters, through four pages of the record.
Thereafter, over the exception of the prosecuting attorney to the lawyer’s objections, the lawyer who had been employed by the child’s father or mother (for what purpose does not plainly appear), in the following thirteen pages of the child’s interrogation on direct examination, interposed and made nine more objections to the child’s testifying or answering specific questions. Without exception not a single objection was well taken, and if the objections themselves were not inflammatory they were certainly not calculated to induce impartial detachment and consideration on the part of the jury. For example, she was asked where she had seen her uncle. She replied, standing by a door at a store. She was then asked, “Did he say or do anything to you at that time?” The lawyer, “This is where I come in. This young [658] lady — I advise this young lady to refuse to testify further on the ground of self-incrimination. ” Again the interjection was “Just a minute, your Honor. My objection, your Honor.” Or, “Just a minute. I’ll object to that, your Honor, for the same reason.”
Invariably the court sustained the objections or instructed the witness, not for the reasons given by the lawyer but because of the previous ruling that the child could tell what she wanted to and would not be compelled or coerced to tell what she did not want to tell. For example, the court said, “Wait a minute. You want to tell us? If you want to tell us, Yivian, why, you may, and if you don’t want to, just say so. Would you like to tell us what happened?” Later the court said, “Now proceed. There is no compulsion on this little girl to answer any question she doesn’t want to.” Or again, when the lawyer objected, “(Addressing the witness) You remember, just tell us what you want to tell us. If you don’t want to tell us, just say you don’t want to say anything about it.” Typical of the court’s attitude is this observation, “I am not going to compel her to answer any questions or make any statements unless she does so voluntarily. *920Anything she doesn’t want to tell, the Court will not use any compulsion to make her tell it.”
It will be observed, up to this point in the trial, that there were no objections by defendant’s counsel. Thus far the restrictions were upon the prosecuting attorney and he made the objections. The court’s ruling, however, was carried over into the cross-examination. She was asked whether she had not stayed with her uncle while her father and mother were separated. When the court sustained a general objection to the question defense counsel inquired whether' the objection was sustained on the ground that she did not care to answer, and the court said, “Yes, doesn’t care to answer. Mr. Shenker: All right. The Court: The same rule has to go both ways.” Upon further inquiry and colloquy along this line Vivian again cried, and the court said, “(Addressing the witness) Don’t cry. She doesn’t want to answer that. She doesn’t want to answer that, she says. Mr. Shenker: All right.” Defense counsel then undertook to interrogate her as to whether her mother had sued the father for divorce. Upon objection that it was immaterial, the court said, “It is not sustained on that ground. It is sustained on the ground that she has indicated she doesn’t want to answer questions of that character. * * * The Court declines to use any compulsion. If she doesn’t want to answer, the only thing, I can declare her in contempt and commit her to jail, and I won’t do that. Mr. Shenker: I won’t ask the Court to do that. The Court: All right. The objection is sustamed. I won’t requvre her to answer anything shedoesn’t want to. Mr. Shenker: In order that the record may be clear, I want to ask the question, and that is her attitude, amd that is the Court’s ruling, and all I can do is save my exception to the Court’s ruling; nothing else to do about it.”
It is not required of defense counsel that he make specific objection to the improper remarks, opinions, comments or rulings of the trial judge. All that is required is that he except to the court’s statement or ruling, thereby indicating that he does not willingly abide by the court’s views. In State v. Hill, 91 Mo. 423, 4 S. W. 121, the effect of the court’s remarks was to coerce a verdict before a certain time. At the conclusion of the court’s remarks the opinion recites, ‘ ‘ To which verbal charge to the jury the defendant excepted. ’ ’ The court said that the effect of the court’s remarks was to coerce a verdict and upon defense counsel’s mere exception reversed and remanded the judgment of conviction. In State v. Nelson, 181 Mo. 340, 345, 80 S. W. 947, the same question was involved and upon counsel’s mere “We except to the remarks of the court” the conviction was reversed. See also State v. Eatherly, 185 Mo. 178, 181, 83 S. W. 1081. In several cases in which improper evidence has been admitted and there were written instructions by the trial court to disregard it, this cotu;t has nevertheless remanded the causes for *921new trials when the impropriety was obvious. State v. Kuehner, [659] 93 Mo. 193, 196, 6 S. W. 118; State v. Benson, 346 Mo. 497, 142 S. W. (2) 52; State v. Smith, 357 Mo. 467, 474, 209 S. W. (2) 138. “It has been frequently ruled by this court that an instruction to disregard evidence improperly admitted in a criminal case will not cure the error of admitting it, if it was of a character prejudicial to the defendant.” State v. Martin, 229 Mo. 620, 640, 129 S. W. 881. The rule has been applied likewise to the improper argument of state’s counsel. State v. Spivey, 191 Mo. 87, 112, 90 S. W. 81.
This court has often frowned upon the interposition of “special prosecutors” and their conduct. State v. Mumau, (Mo.) 181 S. W. 1143. “This custom of permitting the employment of special prosecutors and allowing them to conduct criminal cases for the State, while not unauthorized, is not to be commended; they are usually employed by private individuals solely to secure a conviction, and their zeal and energies are bent to accomplish that end; this is not the sole purpose of a criminal prosecution but a result which may, and if the accused is shown to be guilty, should follow a fair and impartial trial, always best afforded the accused when the prosecution is conducted by the State’s accredited representative, who, no matter how vigorously he may prosecute, does not, or at least should not, under his oath, lose sight of the fact that the accused is entitled to a fair trial.” State v. Moreaux, 254 Mo. 398, 409, 162 S. W. 158. But never before has this court been confronted with the interposition of a hired lawyer in a criminal prosecution whom the trial court appoints as amicus curiae for the prosecuting witness. It is of no consequence that the lawyer’s objections may have inured in some degree to the defendant’s benefit. Whether they did or not is pure supposition. As we have said, it does not appear just why he was employed. There was considerable cross-examination as to whether Vivian’s mother or father or both of them had attempted to extract $10,000 from the defendant as the price of peace and freedom. A duly elected prosecuting attorney who is “interested” in a criminal case is disqualified from taking part in the criminal prosecution. 1949 Mo. R. S„ Sec. 56.110; State v. Jones, 306 Mo. 437, 268 S. W. 83.
But these matters are all beside the mark, they are only offered for the purpose of demonstrating impropriety and that the defendant’s exception was sufficient to preserve the impropriety for review. The matter was fully and completely called to the trial court’s attention in the defendant’s motion for a new trial in his specifications eighteen, twenty-two and twenty-three in which it was pointed out that the effect of the court’s ruling was to directly and affirmatively limit his right to cross-examination. The important thing is that the hired lawyer’s interposition in the trial, the court’s treatment of him, and the court’s rulings with respect to his objections were certainly not conducive to the orderly adminstration of justice and for that reason *922this defendant is entitled to a new trial. “In reviewing this assignment, we are not unmindful that the able District Judge who tried this ease has, heretofore, established a reputation for fairness and judicial poise, and in this opinion we do not wish to imply that the trial judge intentionally was unfair. But as the authorities herein referred to point out, the harm done is not diminished where the judge, by reason of unrestrained zeal, or through inadvertence, departs from ‘that attitude of disinterestedness which is the foundation of a fair and impartial trial.” Williams v. U. S., 93 F. (2) 685, 687.